Citation Nr: 9914634	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  92-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the benefit sought on appeal.  The 
veteran, who had active service from June 1966 to September 
1969, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

The Board remanded this case to the RO for additional 
development in May 1993, July 1996, and June 1997.  The 
development having been completed to the extent possible, the 
case has been returned to the Board for further appellate 
review.  



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  An acquired psychiatric disorder was not manifested 
during service, nor was schizophrenia manifested within one 
year of the veteran's separation from service.  

3.  The veteran is not shown to have engaged in combat with 
the enemy while serving in Vietnam.  

4.  There is no credible supporting evidence confirming any 
of the veteran's claimed stressors.  

5.  The veteran is not shown to have PTSD, or any other 
acquired psychiatric disorder, as a result of his military 
service.  



CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia 
and PTSD, was not incurred in or aggravated by active 
service, nor may schizophrenia be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions on the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to the extent possible and necessary 
without further assistance or information from the veteran.  

In this regard, the Board would note that one of the purposes 
of the Board's earlier remands was to obtain additional 
service personnel records pertaining to the veteran, and the 
two most recent remands were to obtain additional information 
from the veteran concerning the stressful incidents he was 
reportedly exposed to while in Vietnam, including affording 
him an opportunity to submit copies of the Letters of 
Appreciation he received during service.  The veteran did not 
provide any additional information that would permit 
verification of the stressful incidents he was reportedly 
exposed to, and it appears that all relevant portions of the 
veteran's personnel records have been obtained and associated 
with the claims file.  

In addition, the Board requested that additional medical 
records be obtained in support of the veteran's claim and 
that he be afforded an opportunity to report for a VA 
examination.  However, due to the veteran's incarceration, 
information from that correctional center indicated that the 
veteran could only appear for a VA examination if a court 
order was issued.  The Board would further observe that in 
the June 1997 remand the RO was requested to refer the 
veteran's claims file to a board of two psychiatrists to 
reconcile the various diagnoses of record and to determine 
whether the veteran satisfied the diagnostic criteria for a 
diagnosis of PTSD.  However, in hindsight, the Board believes 
that this instruction was unnecessary since, as indicated 
above, credible evidence of a stressor to support a diagnosis 
of PTSD is not of record.  As such, and as will be explained 
below, any diagnosis of PTSD can not be supported by the 
evidence of record.  Consequently, the Board will review the 
veteran's claim on the basis of the evidence now of record.  

The veteran contends that he has a psychiatric disorder that 
is related to his period of military service.  Most 
specifically, the veteran contends that he has PTSD which is 
a result of stressful incidents he was exposed to while 
serving in Vietnam as a military policeman.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 
38 C.F.R. § 3.303(d).  Further, for disorders such as 
schizophrenia, service connection may be established with 
evidence that the disorder was manifested within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

At this point, the Board would note that the veteran's 
service medical records contain no evidence of complaints, 
treatment or diagnosis of a psychiatric disorder during his 
period of service.  In addition, the evidence before the 
Board does not demonstrate that schizophrenia was manifested 
within one year of separation from service, or that any other 
diagnosed psychiatric disorder has any nexus or relationship 
to service.  The Board would note that the earliest evidence 
of psychiatric treatment appears to be a VA hospitalization 
of the veteran in April 1980 which shows a discharge 
diagnosis of "alcohol, paranoia."  During that 
hospitalization a psychological evaluation indicated that the 
probability was good that the veteran suffered from paranoid-
type schizophrenia.  A VA hospitalization of the veteran in 
August and September 1984 actually shows a diagnosis of 
paranoid-type schizophrenia.  

In the absence of evidence of schizophrenia being present 
during service, or within one year of separation from 
service, the Board finds that service connection for 
schizophrenia is not warranted.  Further, service connection 
is not warranted for any other disorder in the absence of 
evidence relating a post service diagnosis to the veteran's 
period of military service.  

With respect to the veteran's claim for service connection 
for PTSD, to establish service connection for PTSD, the 
record must offer a clear diagnosis of the disorder, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, as established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  

If the VA determines that the veteran engaged in combat with 
the enemy and his alleged stressor is combat related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions, or hardships of service."  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1998); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat with the enemy, but the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements.  See, Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  

In this case, the record reflects various psychiatric 
diagnoses, including a diagnosis of PTSD.  However, the Board 
finds that there is neither objective evidence that the 
veteran "engaged in combat with the enemy," nor credible 
supporting evidence which corroborates the veteran's account 
of the stressful experiences he reportedly experienced in 
Vietnam.  Official service records show that while in Vietnam 
the veteran served in a noncombat military occupational 
specialty with noncombat units.  Specifically, the veteran 
served as a military policeman with the 1st Military Police 
Battalion from November 1966 to May 1967, and with the 3rd 
Military Police Battalion between June 1967 and December 
1967.  Those records also do not show that the veteran was 
awarded a Purple Heart, Combat Infantryman Badge (a Combat 
Action Ribbon for Marine Corps personnel) or other similar 
citation which could "be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor."  38 C.F.R. § 3.304(f).  See also 
Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997) (a company 
clerk presented valid evidence that he participated in 
casualty identification in the wake of a hostile attack), and 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (engagement in 
combat is not necessarily determined simply by reference to 
the existence or nonexistence of certain awards or MOSs).  

In this case, the veteran has related that he was involved in 
stressful incidents while serving as a military policeman in 
Vietnam.  He has related that he was exposed to enemy 
shelling attacks in Vietnam; however, the veteran has not 
provided sufficiently detailed information to permit a 
verification of any of these enemy attacks.  In this regard, 
the Board notes that as recently as July 1996 the RO was 
requesting this additional information from the veteran 
pursuant to a Board remand and that no additional information 
was forthcoming from the veteran.  Nevertheless, the RO 
attempted to verify the veteran's stressful incidents with 
the Department of the Navy, and in an October 1997 letter it 
was indicated that the information contained in the veteran's 
claim was insufficient for the purpose of conducting any 
meaningful research on the veteran's behalf.  A subsequent 
letter in November 1997 related that information pertaining 
to the veteran's units of assignment in Vietnam could only be 
provided for a two-month period of time without charge, and 
indicated that the veteran should identify the two months of 
significance and state his agreement to pay the requested 
fees.  A copy of that November 1997 letter was furnished to 
the veteran, but no response was received from the veteran.  

The veteran has related to specific instances of stressful 
events he was exposed to in Vietnam, which he recounts are 
the subject of Letters of Appreciation dated in October and 
November 1967 and referenced on his DD Form 214.  One of 
these letters was reportedly awarded for thwarting an 
assassination of a Government official and apparently another 
working in the criminal investigation department with the 
provost marshal's office.  He also indicated that there was 
stress in the regular duties as a military policeman.  

Unfortunately, neither of these two specific instances have 
been verified.  The Board notes that the veteran has not been 
diagnosed as having PTSD as a result of the stressful work 
performed as a military policeman.  With respect to the 
Letters of Appreciation referenced on the veteran's DD Form 
214, those Letters of Appreciation were not associated with 
the personnel records received from the National Personnel 
Records Center.  The veteran was requested by the RO in a 
July 1996 letter to furnish a copy of the Letters of 
Appreciation, but the veteran did not respond to that request 
for information.  As such, there is no independent 
corroboration for any of these stressful incidents reported 
by the veteran, and as such, they cannot be relied on to 
support a diagnosis of PTSD.  

The absence of verification, by itself, does not provide a 
legally adequate basis for discounting the existence of a 
stressor.  See Gaines v. West, 11 Vet. App. 353, 358-9 
(1998).  The veteran has generally directed attention to 
various duties performed as a miliary policeman and to 
notations on personnel records that he served in the vicinity 
of DaNang in direct support of Vietnam operations.  However, 
none of these incidents has been medically linked as a PTSD 
stressor in the veteran's case, and his participation in 
large campaigns or military operations is too general in 
nature to be of probative value for the alleged stressors in 
this case.  

Further, there has been no corroborating evidence such as 
buddy statements that might otherwise be used to support a 
determination of combat status.  See 38 U.S.C.A. § 1154(b) 
(West 1991) and Gaines, 11 Vet. App. at 359 (an almost 
unlimited field of potential evidence may be used to support 
a determination of combat status).  Despite requests by the 
RO for the veteran to provide additional evidence or 
information, none has been received in response to the RO's 
requests.  Consequently, the Board concludes that the 
evidence is not in equipoise so as to permit application of 
the benefit of the doubt rule as to any material issue 
regarding combat status or stressor verification.  For the 
foregoing reasons, the Board concludes that service 
connection for PTSD is not warranted and the appeal must be 
denied.  Obviously, were the veteran able to recall in the 
future more specific information needed for verification, or 
submit the Letters of Appreciation which reportedly document 
stressful incidents, or provide any corroborating evidence 
from former comrades as to alleged stressful events, he may 
apply to reopen his claim.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia and PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

